Citation Nr: 1041419	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-29 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for left ear otitis media and 
externa.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from December 1962 to 
December 1964 and had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  
In that decision, the RO denied a claim for "service connection 
for bilateral otitis media/externa."  

In February 2010, this case was remanded for a new VA examination 
or opinion.  In April 2010, this development was completed.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat and was not a prisoner of 
war.  

2.  Left ear otitis media and externa was noted on the Veteran's 
entrance examination into service.  

3.  The credible and probative evidence of record shows that left 
ear otitis media and externa did not undergo an increase in 
severity in service.  


CONCLUSION OF LAW

Left ear otitis media and externa pre-existed active duty and was 
not aggravated in service.  38 U.S.C.A. 1131, 1153 (West 2002); 
38 C.F.R. § 3.306(a), 3.322 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

In an October 2007 letter, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) 
and 38 C.F.R. § 3.159(b) (2010).  The RO notified the Veteran of: 
information and evidence necessary to substantiate 


the claim; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  In the same letter, the Veteran was also 
informed of the process by which effective dates are established, 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
All available medical records have been associated with the file.  
The Veteran has received three VA examinations in conjunction 
with his claim.  In October 2007, he stated he had no other 
further evidence to submit, but in September 2010 he said he had 
more information or evidence to submit.  The Board waited 
30 days, as requested, and no further information was received.  
The VA examination in April 2010 is complete and the Board is 
satisfied there was substantial compliance with its remand 
orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); 
Stegall v. West, 11 Vet. App. 268, 271 (1998).   The Board finds 
the duty to notify and assist has been met.  

Legal Criteria and Analysis  

A claim for VA benefits for aggravation during service of an 
injury or disease which pre-existed a veteran's entrance into 
service arises only when the defect, injury or infirmity was 
noted on an examination report at entrance into service.  In 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004), the 
Federal Circuit stated as follows:  

If a preexisting disorder is noted upon 
entry into service, the veteran cannot 
bring a claim for service connection for 
that disorder, but the veteran may bring a 
claim for service-connected aggravation of 
that disorder.  In that case section 1153 
applies and the burden falls on the veteran 
to establish aggravation.  (citation 
omitted).  If the presumption of 
aggravation under section 1153 arises, the 
burden shifts to the government to show a 
lack of aggravation by establishing that 
the increase in disability is due to the 
natural progress of the disease (citation 
omitted).  

The statute applicable to claims for aggravation of preexisting 
injury or disease during service is 38 U.S.C.A. 1153 (West 2002).  
The applicable regulation implementing that statute for this 
claim is 38 C.F.R. § 3.306 (2010).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (emphasis added).  

"The presumption of aggravation is generally triggered by 
evidence showing that a preexisting disability has undergone an 
increase in severity during service."  Joyce v. Nicholson, 
19 Vet. App. 36, 50 (2005).  Clear and unmistakable (obvious and 
manifest) evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded, however, where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  In cases where the evidence does not show that a 
preexisting injury or disease has undergone an increase in 
severity during service, there is no presumption that the injury 
or disease was aggravated by service.  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  In Davis v. Principi, 276 F.3d 1341, 1346 
(Fed.Cir. 2002), the Federal Circuit stated that under the plain 
language of 38 C.F.R. 3.306(b)(2), aggravation may be established 
both by "symptoms indicative of a temporary increase in the 
severity of a preexisting condition as well as those indicative 
of a more permanent change in condition."  The Federal Circuit 
held that evidence of temporary flare-ups symptomatic of an 
underlying preexisting condition, alone, is not sufficient for a 
non-combat veteran to show increased disability under 38 U.S.C. 
§ 1153 unless the underlying condition worsened.  Davis, 276 F.3d 
at 1346-47.  

For combat veterans, 38 C.F.R. § 3.306(b)(2) permits a veteran 
who engaged in combat with the enemy or has prisoner of war 
status to show an increase in disability by showing temporary 
flare-ups, consistent with 38 U.S.C.A. § 1154(b) (West 2002).  
This applies where such "symptomatic manifestations" of the 
preexisting disease or injury developed during or proximately 
following action with the enemy or following a status as a 
prisoner of war.  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Circuit reiterated that under 38 U.S.C.A. § 1154(a) VA is 
required to give due consideration to all pertinent medical and 
lay evidence in evaluating a claim for benefits.  Citing Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated that under section 1154(a) lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when: 
"(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional."  
Jandreau, 492 F.3d at 1377.  The Board must do more than look for 
a medical nexus in adjudicating claims with lay evidence; it must 
also discuss competence and credibility.  

The United States Court of Appeals for Veterans Claims (Court), 
held that the Veteran was competent to testify to factual matters 
of which he had first-hand knowledge, including having right hip 
and thigh pain in service, reporting to sick call, being placed 
on limited duty, and undergoing physical therapy.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  Id.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, training 
or experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Id. at 1076; see also 
38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the 
Board has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining 
whether lay evidence is satisfactory, the Board may consider the 
demeanor of the witness, internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).  

In his August 2008 appeal, the Veteran stated that he had many 
ear infections on active duty which were diagnosed as otitis 
externa.  He said: "I have had this condition for many years 
(sic) however, due to obligations to support my family, I did not 
receive treatment for every occurrence."  In response to the 
statement of the case, he said it was not true that the condition 
resurfaced for the first time in 1998; the Veteran stated he just 
did not go to the doctor prior to that time.  He asserted that 
the examiner speculated because at the time of the examination 
his condition was latent.  

Service treatment records include the report of a December 1962 
examination pursuant to entry into active duty that revealed mild 
external otitis of the left ear.  It was not considered 
disabling.  

In August 1963, a service treatment record shows the Veteran 
reported pain and itching of both ears.  He was to report to the 
dispensary.  That same day, the Veteran tolerated injection of 
both external ear canals.  The treatment was ok and the 
impression was bilateral otitis externa.  In September, the 
Veteran had itching and slight drainage of both ears.  It was 
noted he had otitis externa six weeks prior.  He was put on a new 
prescription for this problem.  

In October 1963, a service treatment record shows the Veteran had 
itching of both ears.  He was given more medication.  A few days 
later his ears were irrigated.  The impression was again external 
otitis but a notation also questioned whether the etiology was a 
fungus.  In November, the Veteran was rechecked for external 
otitis.  He said that his right ear was itching.  Physical 
examination showed that his left ear looked good.  At the end of 
November, the Veteran continued to complain of itching in both 
ears and of "sticky" drainage from the left ear.  The right ear 
was clear, but the left had a few purulent patches.  He was 
prescribed medication.  

A November 1964 separation report of medical examination was 
negative for ear problems; the Veteran scored 15/15 on all parts 
of a whispered voice test.  In a December 1965 Reserve report of 
medical history, the Veteran reported ear, nose, and throat 
trouble and "running ears."  The physician's summary states: 
"Had a discharge from both ears while in service, treated with 
drops-apparently otitis externa."  

A private medical record from December 2005 shows an assessment 
of otitis externa of the left ear.  At an August 2007 VA 
audiology examination, the Veteran stated he worked long hours in 
the engine room as a machinist's mate.  The examination report 
states: "Otologic history includes problems with otitis externa 
that began while in service."  A November 2007 VA record showed 
that upon a general review of systems, the Veteran reported he 
had occasional itchiness and discharge from his ears, but he had 
no earache or vertigo at the time.  

In January 2008, the Veteran attended a VA ear disease 
examination.  The examiner reviewed the claims file and medical 
records.  The Veteran stated the date of onset of bilateral 
otitis externa was 1963.  He stated he was told by doctors over 
the years to avoid water in his ears.  He denied having bilateral 
otitis externa prior to service.  

The examination report says he stated that after service he had 
minimal treatment for bilateral otitis externa until 1998 when 
recurrent symptoms resurfaced.  He had discussed the symptoms 
with primary care physicians over the years.  He recalled having 
to make unscheduled visits for bilateral otitis externa symptoms.  
He apparently had seen his primary care physician three times in 
the past year for scheduled physicals and had discussed symptoms 
with his provider but had no treatment.  He had not been seen by 
an ear, nose and throat doctor.  The Veteran stated that ear 
drops have been called into the pharmacy for him in the past one 
to two years for ear itching.  He denied use of antibiotics.  He 
denied significant pain, discharge, or infection since leaving 
the military, but believed the onset was in the military.  

The course since onset was described as intermittent with 
remissions.  He had ear pain on and off, roughly every three 
months for 1 to 2 hours.  He had discharge, described as a light 
yellow melting wax, in both ears monthly.  He also had pruritus 
and infections.  

Physical examination revealed that the Veteran's left ear canal 
was described as dry and slightly red.  Hearing loss was noted.  
The rest of the examination was normal.  The examiner concluded 
that the Veteran's stated history did not support additional 
episodes of bilateral otitis externa since leaving the military.  
The examiner's opinion stated that evidence did not support a 
relationship between military service and current or recurrent 
ear symptoms.  

May through September 2009 VA primary care records showed no 
earache or discharge.  In September, the Veteran reported itching 
in his ears and some occasional hearing problems.  The 
audiologist found non-occluding cerumen and dry debris.  There 
was no indication of external, middle or retrocochlear ear 
disease.  

In April 2010 the Veteran received a new VA examination.  The 
claims file and medical records were reviewed.  The Veteran said 
he started having ear infections while in service.  He said he 
started having ear drainage 10 to 15 years ago and was treated by 
a private practitioner.  He said he used Q-tips and sometimes 
uses the back of a pen in his ear canals due to itching.  The 
course since onset was described as intermittent with remissions.  
The Veteran's ear discharge was serosanguinous and occurred 
weekly for a few minutes or less.  He reported a history of 
hearing loss and said he worked as a machinist in the engine 
room.  

Upon physical examination, the Veteran's ear was dry and scaly.  
There were no other abnormalities.  The diagnosis was a normal 
examination of both ears and the problem associated with the 
diagnosis was bilateral otitis externa.  There was no active ear 
disease.  

The examiner opined that it was less likely as not that the 
Veteran's bilateral otitis externa increased in severity during 
active service.  The examiner noted records where the Veteran had 
otitis externa while in service.  The examiner also pointed out 
that the Veteran separated from service in 1963 and did not have 
otitis externa until 8 to 10 years ago by history.  "Otitis 
externa is a temporary illness which resolves after treatment."  
The examiner stated that the Veteran's otitis externa resolved 
until 8 to 10 years prior and also commented that the insertion 
of pens and Q-tips into the ears is the likely cause of the 
current otitis externa.  The examiner explained that such 
insertion breaks the lining of the ear canal and also packs the 
cerumen to the back of the ear causing water and sweat to 
stagnate in his ear canals.  The insertion also breaks the lining 
of the ear canals thereby causing itching, discharge and possible 
infections.  

May and June 2010 VA records showed no earache or discharge of 
the ears.  

The Board finds that service connection for the aggravation of 
left ear otitis media and externa is not warranted.  
Preliminarily, as left ear mild otitis was noted on the December 
1962 report of medical history enlistment examination, the Board 
finds that the presumption of soundness does not apply.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

The Board finds that the presumption of aggravation is not 
triggered in this case because the evidence does not show that 
the preexisting left ear otitis media and externa underwent an 
increase in severity during service.  Joyce, 19 Vet. App. at 50.  
In coming to this conclusion, the Board relies on all of the 
evidence, including the opinion of the April 2010 VA examiner who 
stated that the Veteran's current otitis externa is related to 
the Veteran's practice of inserting objects in his left ear and 
is not related to the documented in service otitis externa.  It 
appears that the Veteran's diagnoses of left ear otitis externa 
in service were the type of "temporary or intermittent flare-
ups" described in Hunt, 1 Vet. App. at 297 and Davis, 276 F.3d 
at 1346-47.  Such flare ups are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened.  As a result of no increase 
in severity occurring, the presumption that the injury or disease 
was aggravated by service does not apply.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

The Board finds the April 2010 examination was adequate and is 
the most probative evidence available concerning the question of 
aggravation.  The VA examiner reviewed the entire claims file and 
included a synopsis of the veteran's medical, history.  The 
rationale for the opinion was included.  The VA opinion is 
factually accurate, fully articulated, and contains sound 
reasoning; it is clearly more probative than the remaining 
evidence of record.  Therefore, the VA opinion is afforded 
significant probative value.  A clear preponderance of the 
evidence is against a finding that otitis media and externa of 
the left ear was aggravated by service.  

As mentioned the Board must consider the competence and 
credibility of the Veteran.  The Board finds the Veteran 
competent to state what he experienced in regard to his ear 
symptoms under 38 C.F.R. § 3.159(a)(2) and Layno, 6 Vet. App. at 
467-69.  

In terms of determining the Veteran's credibility, the Board 
finds inconsistencies.  The Veteran denied having otitis externa 
prior to service at the January 2008 VA examination.  He 
indicated that ear infections occurred in service and resurfaced 
about 10 years ago.  The December 1962 enlistment report of 
medical history shows the Veteran had otitis externa of the left 
ear on examination at entry into service.  At the April 2010 VA 
examination, the Veteran admitted that he just started having ear 
infections again about 10-15 years ago.  In reviewing all of the 
Veteran's statements, the Veteran was relatively vague on when he 
had suffered otitis externa, in which ears he suffered from it 
(the December 2005 private record only showed it for the left 
ear) and what treatment he had received.  Also, the Board finds 
the December 1962 service treatment record as reliable because 
the document was created at the time of the disputed event.  The 
Veteran argues that the 2008 VA examination report inaccurately 
suggests that ear infections resurfaced many years after service 
since the continued in the years after service.  However, the 
2008 history is not substantially different than that recorded in 
2010 and together they suggest that pathology underwent an 
increase some 10-15 years earlier, which is many years after 
service.  As a result, the Board determines the Veteran's 
reliability as a historian is poor and his statements regarding 
continuity of symptoms are not credible.  

In weighing all of the evidence, the Board finds that the 
Veteran's left ear otitis media and externa was not aggravated in 
service.  The preponderance of the evidence is against the 
appellant's claim for left ear otitis media and/or externa.  The 
benefit-of-the-doubt rule does not apply, and this claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  




ORDER

Service connection for left ear otitis media and externa is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


